Citation Nr: 0429027	
Decision Date: 10/21/04    Archive Date: 10/28/04

DOCKET NO.  94-46 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Tiedeman


INTRODUCTION

The veteran served on active duty from August 1990 to July 
1991, with service in Southwest Asia during the Persian Gulf 
War from September 1990 to May 1991.  She also had periods of 
active duty for training in the 1980's.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1994 rating decision, in which the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied service connection for 
various claims, to include migraine headaches, tinnitus and a 
psychiatric disorder.  In a decision dated in February 2000, 
the Board denied the veteran's claims for service connection 
for tinnitus and a psychiatric disorder.  The Board remanded 
the issue of service connection for migraine headaches in 
February 2000 and again in May 2003.


FINDING OF FACT

While the veteran experienced frequent headaches prior to 
service, her headaches increased in frequency and severity 
during her military service and her current migraine headache 
disorder, first identified after service, cannot be 
dissociated from the in-service headaches.


CONCLUSION OF LAW

Migraine headaches were incurred during active duty.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background.  The veteran contends, in essence, that 
her pre-existing headache disorder underwent a permanent 
increase in severity during active service.  In this respect, 
she admits to a pre-service history of 1 to 2 headaches per 
month which were occasionally relieved by aspirin.  During 
service, her headaches increased in both frequency and 
intensity resulting in continuous treatment with prescriptive 
medications to varying degrees of success.  She currently 
reports more frequent incapacitating migraine-type headaches 
which she treats with prescription medication.

The veteran first reported the existence of "frequent" 
headaches on her reserve enlistment examination dated in 
August 1980.  She also noted a history of "frequent" 
headaches on reserve examinations dated in January 1981 and 
February 1986.  At the time of her February 1986 examination, 
she reported that her headaches occurred "about twice a 
month" and that she obtained "occ[asional] relief from 
aspirin."  On her permanent change of station (PCS) 
examination dated in September 1990, she again reported a 
history of "frequent" headaches treated with aspirin.  All 
of the above examinations, however, indicated "normal" 
clinical evaluations of the head and neurologic systems.

Service medical records first show treatment for "mixed" 
headache disorder, treated with Tylenol, in October 1990.  
She underwent a one-day hospitalization in November 1990 due 
to severe vascular headaches which, she reported, had 
increased in frequency since her deployment to the Persian 
Gulf and were only relieved by sleep.  She was prescribed 
Elavil at this time.  A contemporaneously conducted 
ophthalmology examination was within normal limits.  In April 
1991, she reported that the frequency of her headaches had 
increased from 1 per month to 1 per week in the previous 
seven months.  At that time, the examiner noted her 14- year 
history of headaches treated with Cafergot, Fiorinal and 
Tylox (her most recent script).  She was referred for a 
neurology consult to assist with her headache management.  A 
June 1991 neurological evaluation, which included a 
computerized tomography (CT) scan of the head, was 
essentially unremarkable.  On her discharge examination, 
dated in May 1991, she reported an in-service history of 
"frequent and severe headache[s]" being treated with 
Elavil, which eased the frequency but not the pain.

Post-service, the veteran received VA and private clinical 
treatment for continued complaints of headaches.  Clinical 
notes from G. A. Gabrielson, M.D., show treatment for 
headaches, and note the veteran's report that her migraines 
had improved with Elavil treatment in Saudi Arabia.  VA 
clinical records also show complaints of migraine headaches.  
On a VA general medical examination, dated in December 1994, 
the veteran reported treating her weekly incapacitating 
migraine-type headaches with Somatotropin injections.  On VA 
Persian Gulf War Clinic Consultation, dated in April 1995, 
she reported a pre-service history of well-controlled 
headaches which underwent a worsening in pattern during 
service.

The veteran was afforded a VA neurological examination in 
October 2001, when she reported a history of chronic 
headaches.  She indicated that the headaches started in the 
left eye, and then spread to the left side of the head.  She 
reported always having headaches on the left side.  The 
veteran denied any aura or significant visual symptoms.  Her 
headaches started as a dull pain, mainly behind the left eye.  
If she took an Imitrex shot, the headaches usually 
disappeared within one hour or so.  However, sometimes the 
Imitrex shots did not help, and when untreated, the headaches 
could last up to three days.  The veteran reported feeling 
nauseous at times, and sometimes not liking the smell of 
food.  She denied any usual photophobia, but described her 
pain as throbbing, pulsating and pounding.  She was unaware 
of any triggering factors.  She reported having headaches 
approximately 2 to 4 times per month.  She reported having 
had these headaches since 1990.  While in the service, she 
reported that she was in the hospital for headaches, and 
tried Elavil, which made her very drowsy.  She also tried 
Inderal and, at the time of the examination, she was taking 
Fiorinal tablets and Imitrex injections.  

Following examination, clinical impression was of chronic 
headaches, migraine type.  The examiner noted that the 
veteran had migraine headaches, which had existed prior to 
service.  He indicated that her headaches were fluctuating in 
nature, related to hormones, sleep and diet.  The examiner 
noted that the veteran's headaches were not the result an 
undiagnosed illness.

In an addendum to the examination, the examiner opined that 
the etiology of the veteran's migraine headaches could not be 
determined.  Specifically, he wrote:

The headaches can be started or 
aggravated with any stress as [the 
veteran] reported in the previous 
note that she had headaches while in 
the service.  They were controlled 
prior to the service.  As noted in 
the previous note, the migraine 
headaches by [themselves] are 
fluctuating in nature and can be 
increased or exacerbated with stress, 
any lack of sleep, or with any diet 
or hormonal change.  Migraine is a 
chronic condition with episodic 
manifestations; attacks vary in 
frequency and duration.  The question 
of is it at least as likely as not 
that any headache disorder underwent 
a permanent increase in severity in 
service that was beyond the natural 
progress of the disorder cannot be 
determined.

VA outpatient treatment records reflect that the veteran 
requested a refill of her prescription medication for 
migraine headaches in January 2001.  She denied having a 
private physician who could provide a prescription, but was 
taking Imitrex.  In August 2001, the veteran was seem with a 
complaint of migraine headaches, although she denied having a 
headache at the time of her visit.  She also denied having 
nausea, vomiting, or diarrhea.  She was taking Esgic and 
Sumatritan with a "fair" result.  Clinical assessment was 
of migraine headaches.  In October 2001, the veteran was seen 
with a complaint of a headache.  She was seen again in 
November 2001, when she reported that she had migraine 
headaches intermittently.  Objectively, the veteran was alert 
and oriented, and not in acute distress.  Some sinus 
discomfort was noted.  Assessment was of migraine headaches 
and sinusitis.  The veteran requested Imitrex.  There is no 
indication of any further outpatient treatment after this 
visit.

Legal Criteria.  Service connection may be granted if the 
evidence establishes that a disability was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish entitlement to service connection for a 
claimed disorder, there must be (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); Hickson v. West, 12 Vet. App. 247, 253 (1999).

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.

The presumption of soundness at entry into service attaches 
only where there has been an induction examination in which 
the later-complained-of disability was not detected.  The 
provisions of 38 C.F.R. § 3.304(b) provide that the veteran 
will be considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  This regulation expressly provides 
that the term "noted" denotes "only such conditions as are 
recorded in examination reports," and that "history of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  38 C.F.R. § 3.304(b)(1).

The provisions of 38 C.F.R. § 3.304(b) have been invalidated 
in a recent opinion of VA General Counsel, VAOGCPREC 3-2003, 
insofar as section 3.304(b) states that the presumption of 
sound condition may be rebutted solely by clear and 
unmistakable evidence that a disease or injury existed prior 
to service.  According to VAOGCPREC 3-2003, to rebut the 
presumption of sound condition under 38 U.S.C.A. § 1111, VA 
must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  See 
also Cotant v. Principi, 17 Vet. App. 116 (2003).

A preexisting injury or disease will be considered to have 
been aggravated by active duty service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b).  A veteran who served 
during a period of war or during peacetime service after 
December 31, 1946 is presumed in sound condition except for 
defects noted when examined and accepted for service.  

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  Temporary or intermittent flare-ups of 
the preexisting condition during service are not sufficient 
to be considered aggravation unless the underlying condition, 
as contrasted to symptoms, has worsened.  Crowe v. Brown, 7 
Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 
292, 296-97 (1991).  Aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).

Finally, under the provisions of 38 C.F.R. § 3.102, when, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, 
such doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  The 
question is whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54 (1990).

Analysis.  Based upon the above, the Board finds that the 
evidence of record clearly establishes that the veteran 
suffered from 1 to 2 headaches per month prior to her 
entrance into active duty in 1990.  In this respect, the 
veteran noted such a history on military examinations in 
1980, 1981, 1986 and 1990.  See Arms v. West, 12 Vet. App. 
188, 198 (1999) (laypersons may provide probative evidence 
regarding conditions capable of observation or within the 
realm of lay knowledge).  Additionally, service medical 
records consistently note a long-standing history of 
headaches which pre-existed service.  However, the 
presumption of soundness may be rebutted only by clear and 
unmistakable evidence that a chronic headache disorder 
existed prior to service and that the headache disorder was 
not aggravated by service.  38 U.S.C.A. § 1111; see also 
VAOGCPREC 3-2003 (July 16, 2003).

The physician who examined the veteran in October 2001 
indicated that he was unable to speculate as to whether the 
veteran's headaches underwent a permanent increase in 
severity during service - i.e., that the headaches were 
aggravated during service.  However, it is clear that during 
service, the veteran began using prescription medication for 
control of her headaches, whereas prior to service, she took 
aspirin to control them.  Further, the veteran was 
hospitalized during service due to severe headaches in 1990.  
Post-service clinical records have continued to reflect 
treatment for severe headaches and migraine headaches have 
been identified.

In the opinion of the Board, there is no clear and 
unmistakable evidence that the veteran had a chronic headache 
disability which existed prior to service and was not 
aggravated during service.  Therefore, the presumption of 
soundness as to migraine headaches is not rebutted.  With the 
resolution of reasonable doubt in the veteran's favor, the 
Board concludes that service connection for migraine 
headaches is warranted.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. 
§§ 3.303, 3.306.

VCAA.  There was a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  
This law redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001.  In view of the Board's 
allowance of the veteran's claim, any failure to fully comply 
with VCAA requirements would not be prejudicial to the 
veteran.


ORDER

Entitlement to service connection for migraine headaches is 
granted.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



